                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


CALVIN L. WHITE,

           Plaintiff,

v.                                            Civil Action No. 5:18CV151
                                                                 (STAMP)
HOMER LAUGHLIN CHINA CO.,

           Defendant.


                   MEMORANDUM OPINION AND ORDER
     GRANTING DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT

                              I.     Background

     This civil action arises out of alleged events that took place

while the pro se1 plaintiff, Calvin L. White, was employed at Homer

Laughlin China Co. (“Homer Laughlin”).            ECF No. 1.

     This Court previously entered a memorandum opinion and order

denying defendant’s motion to dismiss but granting the alternative

motion   for   a   more   definite    statement.      ECF   No.   12.   After

construing the pro se complaint in a liberal fashion, this Court

specifically noted that the plaintiff was previously advised by the

Notice of General Guidelines for Appearing Pro Se in Federal Court

(ECF No. 3), among other things, that his case remains subject to

the Federal Rules of Civil Procedure and the Local Rules of the

Northern District of West Virginia.          ECF No. 12 at 6 n.3.       This

Court then specifically stated that under Federal Rule of Civil

Procedure Rule 12(e), the plaintiff is required to more clearly


     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
plead and define his claims against Homer Laughlin so that the

defendant may adequately prepare a response, and that under Federal

Rule of Civil Procedure Rule 10(b), the plaintiff is also required

to set forth his claims in numbered paragraphs and separate

paragraphs to the extent practicable.          ECF No. 12 at 6.

     Upon    review   of   the    plaintiff’s    pro   se   complaint,    the

defendant’s motion to dismiss the original complaint, and the

plaintiff’s response in opposition, this Court declined to grant

the defendant’s motion to dismiss for failure to state a claim

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

and instead, granted the defendant’s alternative motion for a more

definite statement.    Id.   Accordingly, this Court directed the pro

se plaintiff “to re-file his complaint with clarity            both in its

organization and in its allegations against the defendant.”              Id.

     Thereafter, plaintiff filed his pro se amended complaint. ECF

No. 13.     Defendant Homer Laughlin then filed a motion to dismiss

the plaintiff’s amended complaint for failure to comply with this

Court’s memorandum opinion and order and pursuant to Federal Rule

of Civil Procedure 12(b)(6) or, in the alternative, a motion for a

more definite statement.         ECF No. 15.    This Court then entered a

Roseboro Notice (ECF No. 17) and the plaintiff filed a response in

opposition to the defendant’s motion to dismiss (ECF No. 18).

     In the motion to dismiss the plaintiff’s amended complaint

(ECF No. 15), defendant contends that despite receiving ample

instruction from the Court about how to re-file his complaint with



                                      2
clarity both in its organization and in its allegations against the

defendant, the plaintiff has failed to do so.                ECF No. 16 at 1.

Rather, defendant notes that plaintiff merely filed another hand-

written complaint that does not clearly define his claim, does not

meet the pleading requirements of the Federal Rules of Civil

Procedure, and does not plausibly allege any claims for relief

against Homer Laughlin, noting that plaintiff does not plead any

facts   from   which   the    Court      could   infer    that   his   employment

termination was unlawful under federal law. Id. at 1-2. Defendant

contends that this Court should dismiss the plaintiff’s amended

complaint   with   prejudice       for    failure   to    follow   this   Court’s

previous order, or under Rule 12(b)(6).             Id.

     Plaintiff then filed a response in opposition to defendant’s

motion to dismiss the amended complaint. ECF No. 18. In response,

plaintiff states that he does not want his case to be dismissed

because he was “discriminated by co-work[ers] and bosses” and “was

not treated fairly.”     ECF No. 18 at 1.        Plaintiff asserts he has “a

witness who is willing to come to court and tell the trut[h] about

everything.”    Id.    Plaintiff then again recounts portions of the

narrative of the alleged underlying events and reiterates many of

the arguments previously made in his original complaint.                  Id.

                             II.   Applicable Law

     In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.                 Nemet Chevrolet, Ltd v.



                                          3
Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and

bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”                     Id.

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).                  This

Court     also    declines        to   consider     “unwarranted    inferences,

unreasonable conclusions, or arguments.”              Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).

        The purpose of a motion under Rule 12(b)(6) is to test the

formal sufficiency of the statement of the claim for relief; it is

not a procedure for resolving a contest about the facts or the

merits of the case.         5B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1356 (3d ed. 1998).                   The Rule

12(b)(6) motion also must be distinguished from a motion for

summary judgment under Federal Rule of Civil Procedure 56, which

goes to the merits of the claim and is designed to test whether

there is a genuine issue of material fact. Id. For purposes of the

motion to dismiss, the complaint is construed in the light most

favorable to the party making the claim and essentially the court’s

inquiry    is    directed    to    whether    the   allegations    constitute   a

statement of a claim under Federal Rule of Civil Procedure 8(a).

Id. § 1357.

        A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on its face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                  “Facial

                                          4
plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 129 S. Ct. at 1949).                 Detailed

factual allegations are not required, but the facts alleged must be

sufficient “to raise a right to relief above the speculative

level.”   Twombly, 550 U.S. at 555.

                            III.     Discussion

     This   Court   has   reviewed    the   plaintiff’s   pro   se    amended

complaint in a liberal fashion, and in the light most favorable to

the plaintiff, and finds that the amended complaint fails to place

defendant on notice as to what claims plaintiff believes he is

bringing and does not allege facts sufficient to state a claim to

relief that is plausible on is face.               This Court’s previous

memorandum opinion and order explicitly required the plaintiff to

“re-file his complaint with clarity both in its organization and in

its allegations against the defendant.”           ECF No. 12 at 6 (citing

Fed. R. Civ. P. 10(b)).        This Court also made clear that the

plaintiff must “set forth his claims in numbered paragraphs and

separate paragraphs to the extent practicable.”           Id.

     Here, the plaintiff’s amended complaint consists of fourteen

(14) hand-written pages and is not separated into discernable

paragraphs.   Similar to the original complaint, the plaintiff’s

amended complaint is again written in the form of a narrative

regarding alleged altercations between plaintiff and a co-workers

which purportedly took place in March 2017.          Construing the hand-

                                      5
written amended complaint liberally, the plaintiff appears to

allege that, after various incidents with co-workers including not

being permitted to take a restroom break, being spit on, and being

pushed in the back, he was terminated from his employment.                    ECF

No. 13. Additionally, the plaintiff describes several disciplinary

actions and other events that occurred while plaintiff was employed

by the defendant that plaintiff believes are related to his

termination.    Id.

      Upon review, this Court finds that the plaintiff’s amended

complaint does not comply with the standards set forth in the

Federal Rules of Civil Procedure as articulated in this Court’s

previous order, does not meet the pleading requirements of Twombly,

and   is   insufficient    to    “raise     a   right   to   relief   above   the

speculative level.”       Twombly, 550 U.S. at 555.           Accordingly, the

defendant’s motion to dismiss the plaintiff’s amended complaint

(ECF No. 15) is granted, and the plaintiff’s amended complaint is

dismissed.

                                IV.   Conclusion

      For the reasons stated above, defendant’s motion to dismiss

the amended complaint (ECF No. 15) is GRANTED.

      Accordingly, it is ORDERED that this case be DISMISSED and

STRICKEN from the active docket of this Court.

      The plaintiff may appeal the final judgment of this Court to

the United States Court of Appeals for the Fourth Circuit by filing

a notice of appeal with the Clerk of this Court within thirty days

after the date of the entry of the judgment order.

                                        6
     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se plaintiff by certified mail and to

counsel of record herein. Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    August 13, 2019



                                 /s/ Frederick P. Stamp, Jr.
                                 FREDERICK P. STAMP, JR.
                                 UNITED STATES DISTRICT JUDGE




                                   7
